Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of previous Group III, without traverse, and further of certain species of invention with traverse in the papers filed 8-4-20 are acknowledged.

Your examiner at the PTO has changed.  Please address future correspondence to the undersigned.

Upon consideration of the previous Restriction / Election of Species requirements the undersigned has different ideas about how the various claims should have been grouped and about how to the election of species requirements should have been set forth.  

Thus, the previous Restriction / Election of Species requirement is VACATED and a new Restriction / Election of Species requirement is set forth below.

Claims 1, 2, 7, 9, 10, 13, 14, 20-22, 24-31, 33, 35, 44-46, 48, 49, 51 and 53 are pending.

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1, 2, 7, 9, 10, 13, 14, 20, 35, 44, 46 and 48 drawn to method of treating an immune mediated adverse drug reaction comprising administering an anti-αβ T cell receptor antibody, and further drawn to a method for treating an immune mediated adverse drug reaction (IM-ADR) in a subject in need thereof, comprising administering to the subject an anti-αβ T cell receptor (TCR) antibody or an antigen binding fragment thereof, wherein the IM-ADR occurs subsequent to administration one or more checkpoint inhibitors to the subject or wherein the IM-ADR is SJS/TEN (clm 46), and wherein the one or more checkpoint inhibitors is selected from ipilimumab, nivolumab, pembrolizumab, and atezolizumab, or a combination thereof (clm 48).

Group II, claim(s) 27-31, drawn to A method for treating an autoimmune disease in a subject in need thereof, comprising administering to the subject an anti-αβ T cell receptor (TCR) antibody or antigen binding fragment thereof.

III, claim(s) 49, 51 and 53, drawn to a method of treating subject having cancer with one or more checkpoint inhibitors in combination with an anti-.alpha..beta. T cell receptor (TCR) antibody or an antigen binding fragment thereof, wherein the one or more checkpoint inhibitors and the anti-.alpha..beta. T cell receptor (TCR) antibody or an antigen binding fragment thereof are administered to the subject concurrently or sequentially.

Claim 33 cannot be placed in a group or designated as a linking claim because it is incomprehensible.  Claim 33 recites “the method of claim 27 wherein the immune mediated adverse drug reaction is…;” however, base claim 27 says nothing about an immune mediated adverse drug reaction.  There is no obvious link between an immune mediated adverse drug reaction and the method for treating an autoimmune disease of claim 27 according to the teachings of the instant specification at pages 2-3:
“The term ‘IM-ADR’ designates an adverse drug reaction that does not occur in most patients treated with a drug and is not predictable based on the on-target pharmacologic
activity or pharmacologic principles of the drug.  The reactions were originally considered idiopathic, but are now known to stem from off-target drug activity and are immune-mediated reactions…. Cutaneous adverse drug reactions (cADR) are unpredictable and represent a plethora of skin diseases of varying degrees of severity (Bellon T., Curr. ImmunoL Rev., 2014, 10, 24-32,
incorporated by reference herein in its entirety). Those of most concern are usually referred to as severe cutaneous adverse reactions (SCARs)… The common culprit drugs for SCARs include aromatic antiepileptics (e.g., carbamazepine, phenytoin, lamotrigine, phenobarbital), antibiotics (e.g., sulfamethoxazole, sulfonamides,abacavir, nevirapine, dapsone), NSAlDs, and allopurinol, etc. Although rare, SCARs have significant public health impact because of the unpredictability, 

One way that applicant could put claim 33 into condition for further examination would be to amend claim 33 such that it will be encompassed by one of groups I-III above.

Claims 21, 22, 24, 25, 26 and 45 link(s) inventions II and III.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claims 21, 22, 24, 25, 26 and 45.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Species Election
This application contains claims directed to more than one species of the generic invention. 

These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The species are as follows: 
Group I:
Species A – a single species of anti-αβ antibody or a single species of specific mimetic (see claims 9 and 44)
Species B – species of immune mediated drug reaction wherein SJS/TEN is a single species (see claim 2).
Group II:
Species A – a single species of anti-αβ antibody or a single species of specific mimetic (see claims 29 and 45)
Species B – species of autoimmune disease to be treated (see claims 22 and 28).
Group III:
Species A – a single species of anti-αβ antibody or a single species of specific mimetic (see claims 45 and 53).
Species B –species of checkpoint inhibitor (see claim 51).


Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1, 21, 27 and 49.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a method of treating an immune-associated condition in a subject comprising administering to the subject an anti- αβ T cell receptor antibody or antigen binding fragment thereof, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Genzyme (WO 2015/066379; of record).  Genzyme discloses a method of treating an immune-associated condition in a subject (a method of treating a T cell mediated disorder (an immune-associated condition) in a subject; page 2, lines 12-24) comprising administering to the subject an anti- αβ T cell receptor antibody (comprising administering to the subject an anti- αβ T cell receptor antibody; page 2, lines 27-29).  In view of .

Joint Inventorship

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644